By The Court:
.It is conceded here, on both sides, that the plea is bad. This is the only question on which the court below has asked of us our opinion; and when this is disposed of, any further advice we might give the court below would *10be quite outside the record, an argument in the case.*
We will not, therefore, hear

In the caso of The Michigan Southern and Northern Indiana Railroad Co. v. Danis, which camo oil for hearing at the May Term, 1859, counsel for defendant in error, on the cause being called, conceded that thoro were some errors in the record, and that the judgment must be reversed. Nmmons, for plaintiff in error desired to be heard on other points, which he thought ought to be passed upon by the court, but the court declined to hear the argument.